UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCELLUS RAYNARD BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00468-PMD-1)


Submitted:   March 23, 2012                 Decided:   March 28, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, P.A., Darlington, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Robert F. Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcellus     Raynard      Brooks      pleaded       guilty       to    being      a

felon    in   possession      of    a    firearm     in    violation       of       18    U.S.C.

§ 922(g)(1)        (2006)     and        was       sentenced        to      210          months’

imprisonment.       On appeal, Brooks raises two sentencing issues:

(1) whether the district court erred by sentencing him as an

armed career criminal under 18 U.S.C. § 924(e)(1) (2006); and

(2) whether the district court erred by finding that he failed

to     demonstrate        acceptance       of       responsibility             under        U.S.

Sentencing Guidelines Manual (“USSG”) § 3E1.1 (2010).                                    For the

reasons that follow, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review    a   sentence      for    reasonableness,          applying       a    deferential

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 49 (2007).       Brooks first claims that he should not have been

sentenced as an armed career criminal offender, arguing that his

three    state     drug     offenses      should        have   been       considered         one

offense.      A defendant is an armed career criminal and subject to

a    fifteen-year        mandatory-minimum              sentence     if        he    violates

§ 922(g) and has at least three prior convictions for violent

felonies      or   serious        drug    offenses        “committed       on        occasions

different from one another.”                18 U.S.C. § 924(e)(1); see USSG

§    4B1.4(a).      We    review     a   district        court’s    application            of   a

statutory     sentencing      enhancement          de    novo.      United          States      v.

                                               2
Letterlough, 63 F.3d 332, 334 (4th Cir. 1995).                                This claim is

without    merit       as    Brooks’      three      drug     offenses      took     place    on

different dates and were not otherwise related.                            Id. at 334-35.

               Next, Brooks argues that he should have received a

three-level      reduction         for    acceptance         of    responsibility,         under

USSG § 3E1.1, because he pled guilty.                              We conclude that the

district       court    did      not     clearly      err     by    denying       Brooks     this

reduction.       United States v. Dugger, 485 F.3d 236, 239 (4th Cir.

2007) (providing standard of review).                        The burden was on Brooks

to establish by a preponderance of the evidence that he was

entitled to the adjustment, United States v. Urrego-Linares, 879

F.2d    1234,    1238-39         (4th    Cir.    1989),       and    we    have    previously

upheld denial of the reduction where the defendant continued to

deal drugs after his guilty plea.                          United States v. Underwood,

970 F.2d 1336, 1339 (4th Cir. 1992).

               Finally,      we    note    that       Brooks’       sentence      was   at    the

bottom of his properly calculated advisory Sentencing Guidelines

range,    and    thus       is    entitled      to    an     appellate      presumption       of

reasonableness.             Gall, 552 U.S. at 51.                  We conclude that the

district       court    did       not    abuse       its    discretion       in    sentencing

Brooks.        Id. at 49; United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).              We dispense with oral argument because the

facts    and    legal       contentions      are      adequately          presented     in   the



                                                 3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4